Citation Nr: 1215013	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

1.  Whether the reduction in rating for depression, from 100 to 30 percent, effective June 1, 2006, was proper.  

2.  Whether the reduction in rating for migraine and tension headaches, from 50 to 0 percent, effective June 1, 2006, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant was on active duty in the United States Army from November 1995 to August 1996. 

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions promulgated in December 2005 and March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  By the December 2005 rating decision, the RO proposed to reduce the assigned ratings for the appellant's service connected depression from 100 to 30 percent, and her headaches from 50 to zero percent.  The subsequent March 2006 rating decision effectuated these reductions, both effective from June 1, 2006. 

Following notification of the reduction, the appellant appealed to the Board for review.  In conjunction with her claim, the appellant provided testimony before the undersigned Veterans Law Judge (VLJ) in March 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.

Subsequently the Board issued a Decision on the merits of the appellant's claim in July 2010.  The Board concluded that the reduction of both disability evaluations was property and as such, the appellant's claim was denied.  The appellant was then notified and she appealed her claim to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant's representative and the representative of the VA then proffered a Joint Motion for Remand to the Court.  In that action, the parties asked that the Board's Decision be vacated and the claim returned to the Board for additional discussion.  More specifically, the parties averred that the Board erred when it failed to discuss the provisions of 38 C.F.R. §§ 3.343 and 3.344 with regard to the property of the appellant's rating reductions.  Upon review, the Court adopted the parties Joint Motion for Remand, and effectuated that motion through the issuance of an Order in June 2011.  The claim has since been returned to the Board for further action.  


FINDINGS OF FACTS

1.  The appellant was granted a 100 percent disability rating for major depression in a rating action that was issued in May 2004.  The effective date of the rating was April 12, 2004.

2.  The appellant was granted a 50 percent disability rating for migraine and tension headaches disability in a rating action that was issued in May 2004.  The effective date of the rating was April 12, 2004.

3.  The RO reduced the appellant's major depressive disorder rating to 30 percent, effective June 1, 2006, based on incomplete and contradictory medical evidence that did not clearly show sustained and maintained improvement.

4.  The RO reduced the appellant's migraine and tension headaches disability to 0 percent, effective June 1, 2006, based on incomplete and contradictory medical evidence that did not clearly show sustained and maintained improvement.


CONCLUSIONS OF LAW

1.  The reduction of the appellant's disability evaluation for major depression, from 100 to 30 percent, was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343, 3.344, 4.104, Diagnostic Code 9434 (2011).

2.  The reduction of the appellant's disability evaluation for migraine and tension headaches, from 50 to 0 percent, was not warranted, and the requirements for restoration have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.104, Diagnostic Codes 8199-8100 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the outcome discussed below, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). 

The appellant contends that the 100 percent disability rating that had been assigned for her psychiatric disorder and the 50 percent disability evaluation that had been assigned for her headache disability should not have been reduced to 30 and zero percent respectively.  Because this case involves the reduction of a rating, the question is not whether the appellant meets the criteria for the 100 percent and 50 percent ratings, but, rather, whether the reductions in her rating was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  Therefore, it is necessary to consider the complete history of the appellant's two conditions.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Here, the proposed reduction was made following VA medical examinations conducted in August 2005.  The record also reflects the appellant was scheduled to undergo new VA arranged medical examinations in March 2007, but were canceled by the appellant as she reported she would be unable to attend.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is not a "one-way street."  If the veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.).  Moreover, the Board observes that a June 2007 rating decision, in part, denied the appellant's claims of entitlement to increased ratings for her service-connected depression and headaches, and she did not appeal. 

In evaluating service-connected disabilities, the law mandates that such disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In evaluating a service-connected disability, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Diagnostic Code 9434 provides that major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130 (2011).  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In addition, the law provides that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

With respect to the appellant's service-connected headaches, the rating criteria in effect at the time of the assignment of the 50 percent rating may be found at 38 C.F.R. Part 4, Diagnostic Code 8100 (2003) [and now (2011)].  A noncompensable evaluation is warranted for migraine headaches with attacks less often than the frequency of attacks required for a 10 percent evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The record reflects that the appellant was discharged from service on August 9, 1996.  Shortly after her discharge, the appellant applied for VA compensation benefits.  More specifically, she asked that service connection be granted for a psychiatric disorder and for a headache disability.  After undergoing additional testing and upon reviewing the appellant's service medical treatment records, the RO granted service connection via a rating action dated January 1998.  A 30 percent disability rating was assigned for the headache disorder; an effective date of August 10, 1996, was consigned.  For the appellant's mental disorder, classified then as an adjustment disorder, was assigned a 30 percent disability rating with an effective date of August 10, 1996.  

Approximately eight years later, after the appellant underwent VA Neurological and Psychological Examinations in April 2004.  The results of those examinations were forwarded to the RO which, in turn, concluded that the medical evidence contained in those examinations along with the complaints made by the appellant justified increased ratings be assigned for both conditions.  Thus, in May 2004, the RO issued a rating decision that granted increased ratings for migraine headaches and for major depression (formerly an adjustment disorder).  With respect to the appellant's mental disorder, a 100 percent disability rating (a total disability evaluation) was awarded and an effective date of April 12, 2004, was assigned.  For the other disability, that of migraine and tension headaches, a 50 percent rating was awarded and an effective date of April 12, 2004, was assigned.  

Approximately two years later, after the appellant underwent additional, although limited, evaluations, the RO concluded that the appellant's two disability ratings should be reduced.  The RO proposed to reduce the appellant's psychiatric disorder rating from 100 to 30 percent, and the headache disability rating from 50 to zero percent.  The RO effectuated said proposal via a rating action issued in March 6, 2006.  The effective date of both reductions was determined to be June 1, 2006.

Concerning the appellant's claim for restoration of a 50 percent rating for her headache disorder and a 100 percent rating for her major depression, the issues are whether the RO was justified, by a preponderance of the evidence, in reducing the appellant's rating.  If not, the appellant's rating must be restored.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In both instances, the appellant's ratings were not in effect for more than five years, and the provisions of 38 C.F.R. § 3.344 (2011), referring to stabilization of disability ratings, need not be applied.  See 38 C.F.R. § 3.344(c) (2011).  However, a further review of the claims folder shows that the ratings for the psychiatric disorder as follows:  30 percent rating from August 10, 1996, to April 11, 2004, and a 100 percent rating from April 12, 2004, to June 1, 2006.  The rating for the headache disorder was as follows:  30 percent rating from August 10, 1996, to April 11, 2004, and a 50 percent rating from April 12, 2004, to June 1, 2006.  In both instances, the initial 30 percent rating was in effect for at least seven years. 

Moreover, the Court has identified "at least four specific requirements" applicable to rating reductions in that regulation: 

(1)  the Board must review "the entire record of examinations and the medical - industrial history . . . to ascertain whether the recent examination is full and complete"; 

(2)  "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction"; 

(3)  "[r]atings on account of diseases subject to temporary and episodic improvement, [. . . ] will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated"; and 

(4)  "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life". 

Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting 38 C.F.R. § 3.344(a)). 

In Brown, the Court further held that the reduction was void ab initio, reversed the Board's decision, and remanded the matter for the reinstatement of the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court noted that, in affirming the RO's action in reducing a rating that had been effective for more than five years, the Board failed to discuss the applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, the Court concluded that the criteria were not satisfied.  The Court held, "Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."  Id. at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated that, although the Board "recognized that a more thorough examination was required under 38 C.F.R. § 3.344(a)," in its decision, the Board "simply omitted" that requirement of the regulation.  Citing Kitchens, the Court reversed the Board's decision and ordered that the rating be reinstated because the reduction was accomplished without compliance with the applicable laws and regulations.  Id. at 73.  In Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292. 

In this instance, the RO could propose to reduce the appellant's disability ratings.  However, because the appellant had been in receipt of at least a 30 percent ratings for over five years, the RO was required to comply with the substantive provisions of 38 C.F.R. § 3.344 for a disability rating in effect for more than five years.  In other words, for the headache disability, it could only reduce the rating from 50 to 30 percent, and the reduction to 0 percent is void ab initio.  As to the evaluation in excess of 30 percent, the Board, comparing the lay and medical evidence for the pertinent period, finds that the symptoms remained essentially the same, and thus no improvement was shown.  As such, the Board finds that the 50 percent evaluation must be restored. 

The Board would now turn to the rating reduction of the appellant's major depressive disorder, the Board would point out that 38 C.F.R. § 3.343(a) (2011) applies.  More specifically, when a disability has been assigned a total disability rating (a 100 percent rating), such a rating will not be reduced unless there is evidence showing material improvement of the mental condition.  38 C.F.R. § 3.343(a) (2011), provides:

(a)  General.  Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life, i.e., while working or actively seeking work or whether the symptoms have been brought under control by prolonged rest, or generally, by following a regimen which precludes work, and, if the latter, reduction from total disability ratings will not be considered pending reexamination after a period of employment (3 to 6 months). 

As general guidance, the Board notes that in other contexts, the Court has equated the "clear error" standard, or a finding that a decision is clearly erroneous, with a finding that although there is evidence to support a decision, a reviewing body is, based on the entire evidence, left with the definite and firm conviction that a mistake has been committed.  See Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991). 

A review of the claims folder suggests that when the appellant underwent the examination of August 2005 that was used to decrease the appellant's disability rating, there was no substantial evidence that the appellant's psychiatric disorder had improved.  The examiner specifically stated that the appellant's psychological disorder posed very severe limitation in her occupational endeavors.  The Board would further note that the VA medical treatment records from this same time period indicated that there had been no material improvement in the appellant's mental health and that, in fact, she continued to suffer from such severe depression and poor judgment that that she was provided with emergency service lodging by the VA until medical personnel could find some, at least temporary, measured improvement.  In other words, the Board, based on a review of the medical evidence of record, can conceive of no plausible basis upon which a finding of material improvement in her service-connected psychiatric disorder might be ascertained.   

As such - and with consideration of the fact that there is no indication that a material improvement in the appellant's psychiatric disability improved to the point that a lesser disability could be assigned - the Board finds that the reduction of the 100 percent disability rating was also void ab initio.  As to the evaluation in excess of 30 percent, the Board, comparing the lay and medical evidence for the pertinent period, finds that the symptoms remained essentially the same, and thus no improvement was shown.  As such, the Board finds that the 100 percent evaluation must be restored. 

 
ORDER

Restoration of a 100 percent rating for major depression is granted, subject to the governing regulations pertaining to the payment of monetary benefits.

Restoration of a 50 percent rating for migraine and tension headaches is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


